Citation Nr: 0331635	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for shoulder 
disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of cold 
injury.  

6.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right wrist, currently 10 percent 
disabling.  

7.  Entitlement to an effective date prior to October 28, 
1998, for the grant of a 10 percent rating for residuals of a 
shell fragment wound to the right wrist.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions entered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection and 
entitlement to an earlier effective date for the grant of a 
10 percent rating for residuals of a shell fragment wound to 
the right wrist will be addressed in the Remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Residuals of a shell fragment wound to the right wrist is 
manifested by pain and weakness at the base of the hand and 
the wrist.  




CONCLUSION OF LAW

The criteria for an increased rating for residuals of a shell 
fragment wound to the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Code 5215, 4.73, Diagnostic 
Codes 5307, 5308, 5309 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, and VA letters 
apprised the veteran of the information and evidence needed 
to substantiate his claim for an increased rating for 
residuals of a shell fragment wound to the right wrist, the 
laws applicable in adjudicating the appeal, and the reasons 
and bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  In particular, 
in a September 2001 letter, the veteran was informed of the 
enactment of the VCAA and was advised to identify any 
evidence in support of his claim that had not been obtained.  
Additionally, in the June 2002 statement of the case, the 
applicable regulations were outlined for him and he was 
informed that VA would obtain his service medical records, VA 
records, and other pertinent federal records.  VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records have been received and 
are included in the record.  He was afforded the necessary VA 
examination.  There is no indication that there exists any 
evidence which has a bearing on the issue adjudicated here 
that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
have not identified any additional pertinent evidence that 
has not been associated with the record.  Hence, VA's duty to 
assist the veteran has been satisfied.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran's residuals of shell fragment wound to the right 
wrist are currently rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 which pertains to scars.  While this appeal was 
pending, the applicable rating criteria for scars were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  Thus, the Board must analyze the 
severity of the veteran's scar under both the old and the 
revised regulations.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g), DeSousa v. Gober, 10 Vet. App. 461 (1997).  

In this case, the Board finds no substantive differences 
between the amended provisions of the Rating Schedule and the 
prior version with respect to the rating assigned to the 
veteran's service-connected scar.  Under both versions, 
Diagnostic Code 7804 provides a maximum 10 percent rating for 
a superficial and painful scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to and from August 30, 2002).  

Under both versions, Diagnostic Code 7805 provides that scars 
may also be rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(prior to and from August 30, 2002).  

Diagnostic Code 5215 pertains to "limitation of motion of 
the wrist."  For either the major or the minor arm, where 
dorsiflexion is less than 15 degrees, or palmar flexion is 
limited in line with the forearm, a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is 
the maximum rating available under that Diagnostic Code.  
Favorable ankylosis of the wrist of the major arm, in 20 
degrees to 30 degrees dorsiflexion, is assigned a 30 percent 
disability rating.  Ankylosis of the wrist of the major arm, 
in any other position except favorable, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Full range of motion of the wrist is measured from 0 degrees 
to 70 degrees in dorsiflexion; from 0 degrees to 80 degrees 
in palmar flexion; from 0 degrees to 45 degrees in ulnar 
deviation; and from 0 degrees to 20 degrees in radial 
deviation.  38 C.F.R. § 4.71, Plate I.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court of Appeals for Veterans Claims (Court) held 
that diagnostic codes which provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. 
§§ 4.40, 4.45.  Therefore, to the extent possible, the degree 
of additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
considered.  

In rating disabilities involving damage due to gunshot 
wounds, 38 C.F.R. § 4.56 provides that a slight muscle 
disability resulted from a simple wound of muscle without 
debridement or infection.  History includes brief treatment 
of a superficial wound in service and return to duty; healing 
with good functional results; and no cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56.  Objective findings include minimal 
scarring; no evidence of fascial defect, atrophy, or impaired 
tonus; and no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).  

A moderate muscle disability resulted from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History includes 
service department records or other evidence of in-service 
treatment for the wound and a record in the file of 
consistent complaint from first examination forward of one or 
more of the cardinal signs and symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(d)(2).  

A moderately severe disability resulted from a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History included service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record in the file 
of consistent complaint of cardinal signs and symptoms of 
muscle wounds and evidence of an inability to keep up with 
work requirements.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating track of 
missile through one or more muscle groups, with indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Ratings for specific muscle groups are provided in 38 C.F.R. 
§ 4.73.  Diagnostic Codes 5307, 5308 and 5309 related to the 
forearm and the hand.  Slight disability of Muscle Group VII 
or VIII of the major or minor arm is assigned a 
noncompensable rating.  Moderate disability of Muscle Group 
VII or VIII of the major or minor arm warrants a 10 percent 
rating.  Moderately severe disability of Muscle Group VII of 
the major or minor arm warrants a 20 percent rating.  
Moderately severe disability of Muscle Group VIII of the 
major arm warrants a 30 percent rating.  For Muscle Group IX, 
which pertains to the hand, a note indicates that the hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  It was further directed that in such 
instances, the disability should be rated on limitation of 
motion, minimum 10 percent.  38 C.F.R. § 4.73, Diagnostic 
Codes 5307-5309.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate); see also 38 C.F.R. 
§ 4.14 (the evaluation of the same disability under various 
diagnoses is to be avoided).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The rating decision that granted a 10 percent rating for 
residuals of a shell fragment wound to the right wrist 
indicated that the disability was being rated as a painful 
scar under Diagnostic Code 7804.  However, in the discussion, 
it was reported that there was evidence of limitation of 
function of the hand due to retained fragments.  Hence, 
Diagnostic Code 7805 is also appropriately considered.  The 
evidence of record does not show that the veteran has a 
painful scar associated with the original injury.  Upon VA 
examination in October 2001, the examiner reported that the 
scar on the right wrist was so faint that he was unable to 
measure it.  There was no tenderness to the scar itself and 
there was no ulceration, breakdown, elevation, depression, 
tissue loss, or inflammation in the area.  Thus, the 10 
percent evaluation currently assigned contemplates functional 
limitation as well as the veteran's subjective complaints of 
pain and weakness.  

The evidence of record does not show that a rating in excess 
of 10 percent is warranted under Diagnostic Codes 5215, 5307, 
5308, or 5309.  In fact, 10 percent is the highest rating 
available under Diagnostic Codes 5215 and 5309.  Further, it 
has not been shown that the veteran sustained moderately 
severe injury to the muscles of the right wrist or forearm to 
warrant a higher rating under Diagnostic Codes 5307 or 5308 
for the major arm.  His service department records indicate 
that he sustained a shrapnel wound to the right wrist in 
Korea.  However, he was not hospitalized for a prolonged 
period, and there was no indication of loss of deep fascia, 
muscle substance, or normal firm resistance of the muscles.  
Upon VA examination in March 1958, it was reported that there 
was no nerve injury and he exhibited good range of motion of 
the right wrist.  There was a retained foreign body present.  
Similar findings were made upon VA examination in October 
2001.  Accordingly, it may not be found that the veteran has 
moderately severe disability associated with either Muscle 
Group VII or VIII.  

Lastly, consideration of a higher rating under Diagnostic 
Code 5214 would be inappropriate because the veteran's right 
wrist is not ankylosed.  Upon VA examination in October 2001, 
he demonstrated dorsiflexion of the right wrist from 0 
degrees to 70 degrees; plantar flexion from 0 degrees to 80 
degrees; ulnar deviation from 0 degrees to 45 degrees; and 
radial deviation from 0 degrees to 26 degrees.  Although 
there was evidence of tenderness to palpation in the area at 
the base of the thenar eminence of the right thumb and in the 
snuff-box area, as indicated above, this is already 
contemplated by the 10 percent rating currently in effect.  
As such, the considerations set forth in DeLuca, supra. have 
been addressed.  

Under the circumstances described above, the Board finds that 
the preponderance of the evidence is against the claim, and 
an increased rating for residuals of a shell fragment wound 
to the right wrist is denied.  See Alemany, supra.  


ORDER

An increased rating for residuals of a shell fragment wound 
to the right wrist is denied.  


REMAND

The record reflects that the veteran served in Korea during 
the Korean Conflict with Company I, 200th Infantry, 31st 
Division.  His awards and decorations include the Combat 
Infantryman Badge, the Bronze Star Medal, and the Korean 
Service Medal with five Bronze Service Stars.  In light of 
the veteran's combat status, his assertion of noise exposure 
and ringing in his ears in service, as well as his reported 
history of shrapnel wounds to his back and shoulders, may be 
accepted as consistent with the circumstances and hardships 
of his service.  See 38 U.S.C.A. § 1154(b).  (In fact, as 
early as 1958, the veteran gave a history of sustaining a 
shrapnel wound to the back.)  Under these circumstances, the 
Board finds that consistent with the duty to assist the 
veteran, examinations and opinions are required in this case 
in order to ascertain whether there is a relationship between 
the veteran's noise exposure in service and his current 
bilateral hearing loss and tinnitus, and whether the veteran 
has current residuals of shell fragment wounds to the back 
and shoulders.  

Additionally, the Board notes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in § 3.159(b)(1) to respond to the duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the opportunity must be 
taken to inform the veteran that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Finally, the Board notes that in Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  In the June 
1999 rating decision, the RO granted an increased 10 percent 
rating for residuals of a shell fragment wound to the right 
wrist, effective October 28, 1998.  In a December 1999 
correspondence from the veteran, he commented that he 
believed he should have been awarded more back compensation.  
This may be construed as a notice of disagreement with the 
effective date assigned for his wrist disability.  The 
veteran was not issued a statement of the case on this 
matter.  Additionally, in the February 2002 rating decision, 
the RO denied service connection for residuals of cold 
injury.  In October 2002, the veteran filed a notice of 
disagreement with this determination and included additional 
evidence.  However, the RO has not provided him with a 
statement of the case on this issue.  Therefore, these 
matters must be remanded.  

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran and his representative 
should be provided with a statement of 
the case pertaining to the issues of 
entitlement to service connection for 
residuals of cold injury and entitlement 
to an effective date prior to October 28, 
1998, for the grant of a 10 percent 
rating for residuals of a shell fragment 
wound to the right wrist.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the issues should not be certified to the 
Board.  

2.  The claims file should be reviewed 
and it should be ensured that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

3.  The names and addresses of all 
medical care providers who treated the 
veteran for back and shoulder 
disabilities, and hearing loss and 
tinnitus since his discharge from service 
should be obtained from the veteran.  
After securing the necessary release(s), 
the records of the identified treatment 
that are not already in the claims folder 
should be obtained.  

4.  The veteran should be scheduled for a 
VA audiology examination to ascertain 
etiology of the veteran's currently 
diagnosed bilateral hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner.  After a 
thorough examination and a review of the 
claims file, including the service 
medical records, the examiner should 
indicate for the record whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss and tinnitus are 
related to the acoustic trauma he 
experienced in service while serving in 
combat.  

5.  The veteran also should be scheduled 
for a VA orthopedic examination to 
ascertain the etiology of any currently 
diagnosed back disability and/or shoulder 
disabilities.  The claims folder should 
be made available to the examiner.  After 
a thorough examination and a review of 
the claims file, including the service 
medical records, the examiner should 
indicate for the record whether it is at 
least as likely as not that the veteran 
has a current back disability and/or 
shoulder disabilities due to events in 
service, including any fragment wounds.    

6.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran as a result of actions taken 
herein, the claims for service connection 
for a back disability, shoulder 
disability, hearing loss, and tinnitus 
should be re-adjudicated.  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



